                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          DOCKET NO. 3:18-MJ-340-DCK-1

UNITED STATES OF AMERICA            )
                                    )
            v.                      )              ORDER
                                    )
MARK ELLIOT HELLMAN                 )
____________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Affiant Of Mark Eliot

Hellman; Motion To Dismiss; Motion For Return Of Personal Property Motion To Dismiss”

(Document No. 19) filed December 19, 2018. The undersigned observes that Defendant filed a

nearly identical motion on December 18, 2018, that was denied without prejudice on December

20, 2018. See (Document Nos. 17 and 18).

       The undersigned again notes that, according to the docket, Defendant is represented by

CJA appointed counsel, Richard Eugene Beam, Jr. See (Document No. 18). It is the practice of

the Court that when a Defendant is represented by counsel, all motions should be filed through

counsel of record.

       IT IS THEREFORE ORDERED that Defendant’s “Affiant Of Mark Eliot Hellman;

Motion To Dismiss; Motion For Return Of Personal Property Motion To Dismiss” (Document

No. 19) is DENIED WITHOUT PREJUDICE. Defendant may re-file his motion, if desired,

through his counsel, Richard Eugene Beam, Jr.


                                       Signed: December 20, 2018
